Citation Nr: 1813403	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  16-53 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a cardiovascular disability, to include ischemic heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kleponis, Associate Counsel







INTRODUCTION

The appellant served on active duty in the United States Air Force from May 1951 to May 1954 and from July 1954 to July 1971.  The appellant had service in the Republic of Vietnam.

This case comes before the Board of Veteran's Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied service connection for ischemic heart disease.  Subsequently, jurisdiction over the appellant's claim was transferred to the RO in Cleveland, Ohio.

The appellant currently has a separate claim for service connection for glaucoma.  A rating decision was issued in April 2017 on that claim and the appellant filed a notice of disagreement in April 2017.  A statement of the case was issued on December 21, 2017.  The record currently available to the Board contains no indication that the appellant has submitted a substantive appeal on that claim.  Thus, this is issue is not before the Board at present.  38 C.F.R. §§ 20.202, 20.302.  

In January 2018, the appellant submitted correspondence indicating he wanted to withdraw his appeal as to all remaining issues associated with his appeal.  This withdrawal was apparently based on correspondence he stated he received indicating that his appeal had been granted.  The record contains no indication that the appellant's claim currently on appeal has been granted.  The withdrawal also did not indicate what issues the appellant wished to withdraw.  Further, the appellant's representative has subsequently submitted a brief to the Board indicating that the appellant was still appealing the issue of service connection for a cardiovascular condition.  Under these circumstances, the Board finds that the appellant's withdrawal is not unambiguous, and will therefore proceed with a decision on the issue.  See DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011); 38 C.F.R. § 20.204.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The appellant served in the Republic of Vietnam during the Vietnam era and is legally presumed to have been exposed to herbicide agents.  

2.  The appellant's current cardiovascular disability, to include coronary artery disease and sick sinus syndrome, status post dual chamber pacemaker placement, was incurred in service.  


CONCLUSION OF LAW

The criteria for service connection for a cardiovascular disability, to include coronary artery disease and sick sinus syndrome, status post dual chamber pacemaker placement, have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Neither the appellant nor his representative has raised any issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty from active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that which is pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including cardiovascular-renal disease such as hypertension, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is legally presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  VA's regulation recognizes that hypertension is an early symptom long preceding the development of arteriosclerosis and organic heart disease in their more obvious forms.  Thus, disabling hypertension within the one year period will be given the same benefit of service connection as any of the chronic diseases listed.  38 C.F.R. § 3.309.  

To establish service connection of a chronic disease under this provision, there must be:  evidence of a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307), and subsequent manifestations of the same chronic disease; or if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology after service.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology, however, can be applied only in cases involving those conditions explicitly enumerated under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, service connection is presumed for certain diseases if a veteran was exposed to an herbicide agent, such as Agent Orange, during active service if the requirements of 38 U.S.C. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 U.S.C. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  The enumerated diseases which are deemed to be associated with herbicide exposure include ischemic heart disease.  Ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease including coronary artery disease and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina.  Id.

The standard of proof to be applied in a decision on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. §5107(b); see also 38 C.F.R. § 3.102.  "This unique standard of proof is in keeping with the high esteem in which our nation holds those who have served in the Armed Services.  It is in recognition of our debt to our veterans that society has through legislation taken upon itself the risk of error when, in determining whether a veteran is entitled to benefits, there is an 'approximate balance of positive and negative evidence.'  By tradition and by statute, the benefit of the doubt belongs to the veteran."  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Analysis

The appellant asserts that his current cardiovascular disability is attributable to his active service, to include exposure to herbicide agents in the Republic of Vietnam.  After a review of the evidence, the Board finds that the evidence is at least in equipoise, and that service connection is warranted.

In general, to establish service connection, a Veteran must show  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

In January 2009, the appellant was hospitalized after he presented in the emergency room with chest pain.  Upon admission, he was diagnosed with hypertension and possible coronary artery disease and a pacemaker was placed in his chest.  In September 2009, VA received a letter from the appellant's treating physician confirming the diagnosis of coronary artery disease and stating that she had been following and treating the appellant for the condition.  Treatment records from her office indicate that the appellant has been receiving treatment from her since his hospitalization in January 2009.  A VA examination from January 2010 resulted diagnoses of hypertension, incurred in service, and sick sinus syndrome status post dual chamber pacemaker placement, secondary to hypertension.  

Given this evidence, the Board finds that the medical evidence is at least in equipoise on the question of whether the appellant has a diagnosis of ischemic heart disease, to include coronary artery disease.  Although the January 2010 VA examiner did not specifically diagnose ischemic heart disease or coronary artery disease, she quite clearly indicated that the appellant's current cardiovascular disability, to include his pacemaker placement, had resulted from hypertension which had been incurred in service.  The appellant's treating physician diagnosed coronary artery disease based on her first-hand knowledge of the appellant's condition, having been involved in his treatment.  The Board therefore finds that the evidence is at least in equipoise as to whether the appellant currently exhibits coronary artery disease, a type of ischemic heart disease.  

Moreover, the Board observes that service personnel records confirm that the appellant was stationed in Vietnam during the Vietnam era.  Thus, he is legally presumed to have been exposed to herbicide agents.  Given the clinical evidence of a diagnosis of coronary artery disease, the Board finds that appellant is eligible for service connection under 38 C.F.R. § 3.309(e), satisfying the third element of service connection.  

In addition, given the January 2010 VA examiner's finding that the appellant's hypertension was at least as likely as not related to military service and that his sick sinus syndrome, status post dual chamber pacemaker placement in January 2009, was the result of his hypertension, this opinion provides further support that the appellant's current cardiovascular disability is related to service.  

The Board notes that the examiner's opinion is consistent with the service treatment records showing that the appellant was noted to have systolic blood pressure greater than 130 in June 1955, October 1955, and July 1967 while in service.  The appellant was also hospitalized in service in May 1967 for chest pain.  The VA examiner found this to be adequate evidence of an incurrence of hypertension in service.  As set forth above, VA's regulations specifically recognize that hypertension is an early symptom long preceding the development of arteriosclerosis and organic heart disease.  

As noted above, under the benefit-of-the-doubt rule, for the appellant to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  See Gilbert, 1 Vet. App. at 54.  Given the evidence set forth above, such a conclusion cannot be made in this case.  Under these circumstances, service connection is warranted.


ORDER

Entitlement to service connection for a cardiovascular disability, to include coronary artery disease and sick sinus syndrome, status post dual chamber pacemaker placement, is granted.  




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


